
	
		I
		112th CONGRESS
		2d Session
		H. R. 6470
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Mulvaney (for
			 himself, Mr. Schrader,
			 Mrs. Schmidt,
			 Mr. Duncan of Tennessee,
			 Mr. Duncan of South Carolina,
			 Mr. Southerland,
			 Mr. Guthrie, and
			 Ms. Chu) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To define urban rodent control for purposes of clarifying
		  the control of nuisance mammals and birds carried out by the Wildlife services
		  program of the Animal and Plant Health Inspection Service and by the private
		  sector, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pest Elimination Services Transparency and
			 Terminology or the PESTT
			 Act.
		2.Urban rodent
			 control definedTitle I of the
			 Rural Development, Agriculture, and Related Agencies Appropriations Act, 1988
			 (Public Law 100–202; 101 Stat. 1329–331) is amended in the last proviso under
			 the heading Animal and Plant Health Inspection Service—Salaries and
			 Expenses (7 U.S.C. 426c), by striking Animal
			 Damage Control activities at the end and inserting Animal Damage
			 Control activities, and the term urban rodent control means
			 efforts to directly control any mammal in the order Rodentia in a location that
			 is not an airport or in a rural area (as defined in section 520 of the Housing
			 Act of 1949 (42 U.S.C. 1490)).
		3.Report on
			 activities of Wildlife Services program of the Animal and Plant Health
			 Inspection ServiceNot later
			 than October 1, 2013, the Comptroller General of the United States shall submit
			 to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report
			 that—
			(1)identifies activities carried out by the
			 Wildlife Services program of the Animal and Plant Health Inspection Service
			 that can be carried out by entities with appropriate expertise and capacity in
			 the private sector;
			(2)prioritizes the
			 activities conducted by the Wildlife Services program that—
				(A)are vital to the
			 protection of public health and safety and agricultural production; and
				(B)can be performed by the entities referred
			 to in paragraph (1); and
				(3)recommends ways,
			 including any necessary changes to Federal statutes, to avoid duplicative work
			 being conducted by the Wildlife Services program and the private sector.
			
